--------------------------------------------------------------------------------

Exhibit 10.72
 
RICEBRAN TECHNOLOGIES

2014 EQUITY INCENTIVE PLAN


NOTICE OF STOCK OPTION GRANT




Name:
 
   
Address:
 



Grant:            You (the “Participant”) are granted an option to purchase
Common Stock of the Company as provided below, subject to the terms and
conditions of this Notice of Stock Option Grant (the “Notice of Grant”),the 2014
Equity Incentive Plan, as amended from time to time (the “Plan”),the Stock
Option Award Agreement (the “Option Agreement”) attached hereto. Unless
otherwise defined in this Notice of Grant or the Option Agreement, the defined
terms used in this Notice of Grant and in the Option Agreement shall have the
meanings given those terms in the Plan.


Grant Number:
 
   
Date of Grant:
 
   
Vesting Commencement Date:
 
   
Exercise Price per Share:
 
   
Total Number of Shares:
 
   
Total Exercise Price:
 
   
Type of Option:
 
Non-Qualified Stock Option
       
Incentive Stock Option
   
Expiration Date:
 
   
Post-Termination Exercise Period:
Termination for Cause = Termination Date
 
Involuntary Termination without Cause = 90 Days
 
Voluntary Termination = 30 Days
 
Disability = 12 months
 
Death = 12 months
       
Vesting Schedule: To be determined for each grant
 




--------------------------------------------------------------------------------

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, this Notice of Grant and the
Option Agreement. Participant has reviewed the Plan, Option Agreement and this
Notice of Grant in their entirety, is familiar with and fully understands the
terms and provisions thereof, has had an opportunity to obtain the advice of
counsel prior to executing this Notice of Grant and hereby accepts the Option
subject to all of the terms and provisions hereof. Participant understands that
Participant’s employment or consulting relationship, or service with the Company
is for an unspecified duration and can be terminated at any time (i.e., is
“at-will”), and that nothing in this Notice of Grant, the Stock Option Award
Agreement or the Plan changes the at-will nature of that relationship.
Participant acknowledges that the vesting of shares pursuant to this Notice of
Grant is earned only by Participant’s continuing service as an Employee or
Consultant of the Company.




PARTICIPANT:
RICEBRAN TECHNOLOGIES
   
Signature:
 
By:
 
 
Print Name:
 
 
Its:
 
 
Date:
 
 
Date:
        Address:            

 

--------------------------------------------------------------------------------

RICEBRAN TECHNOLOGIES

STOCK OPTION AWARD AGREEMENT

2014 EQUITY INCENTIVE PLAN


Unless otherwise defined herein, or in the Notice of Grant, the terms used in
this Award Agreement (the “Agreement”) shall have the same defined meanings as
set forth in the Company’s 2014 Equity Incentive Plan (the “Plan”).


Participant has been granted an option to purchase Common Stock (the “Option”).
The Option is subject to the terms and conditions of the Plan, the Notice of
Stock Option Grant (“Notice of Grant”) and this Agreement.


1.                Vesting Rights. Subject to the applicable provisions of the
Plan and this Agreement, this Option may be exercised, in whole or in part, in
accordance with the Vesting Schedule set forth in the Notice of Grant. In the
event of a Change of Control transaction, as defined in the Plan, the vesting of
all Options granted to Participant shall accelerate and such Options will become
exercisable in full immediately prior to the consummation of the consummation of
the Change of Control transaction. If such Options are not exercised on or prior
to the consummation of the transaction, they shall terminate immediately
following the consummation of the Change of Control transaction.


2.                Termination Period.


  (a)        General Rule. Except as provided below, and subject to the Plan,
this Option may be exercised for 3 months after an involuntary Termination
without Cause of Participant. In no event shall this Option be exercised later
than the Term/Expiration Date set forth in the Notice of Grant.


  (b)        Death. Upon the Termination of Participant by reason of his or her
death, this Option may be exercised for twelve months after the date of
Termination, provided that in no event shall this Option be exercised later than
the Term/Expiration Date set forth in the Notice of Grant.


  (c)        Disability. Upon the Termination of Participant by reason of his or
her Disability, this Option may be exercised for twelve months after the date of
Termination, provided that in no event shall this Option be exercised later than
the Term/Expiration Date set forth in the Notice of Grant.


  (d)        Cause. Upon the Termination of Participant for Cause, the Option
shall expire on such date of Participant’s Termination Date.


3.                Grant of Option. The Participant named in the Notice of Grant
has been granted an Option for the number of Shares set forth in the Notice of
Grant at the exercise price per share of Common Stock set forth in the Notice of
Grant (the “Exercise Price”). In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan shall prevail.


If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonqualified Stock Option (“NQSO”).


4.                Exercise of Option.


  (a)        Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice of Grant and the
applicable provisions of the Plan and this Agreement. In the event of
Participant’s death, Disability, Termination for Cause or involuntary
Termination without Cause, the exercisability of the Option is governed by the
applicable provisions of the Plan, the Notice of Stock Option Grant and this
Agreement.

--------------------------------------------------------------------------------

  (b)        Method of Exercise. This Option is exercisable by delivery of an
exercise notice (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of shares of Common Stock (the “Shares”) in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be delivered
in person, by mail, via electronic mail or facsimile or by other authorized
method to the Secretary of the Company or other person designated by the
Company. The Exercise Notice shall be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price.


(c)        Compliance. No Shares shall be issued pursuant to the exercise of
this Option unless such issuance and exercise complies with all relevant
provisions of law and the requirements of any stock exchange or quotation
service upon which the Shares are then listed. Assuming such compliance, for
income tax purposes the Exercised Shares shall be considered transferred to the
Participant on the date the Option is exercised with respect to such Exercised
Shares.


5.                Method of Payment. Payment of the aggregate Exercise Price
shall be by any of the following, or a combination thereof, at the election of
the Participant:


  (a)        cash; or


  (b)        check; or


  (c)        other method authorized by the Company or under the Plan.


6.                Non-Transferability of Option. This Option may not be
transferred in any manner other than by will or by the laws of descent or
distribution or court order and may be exercised during the lifetime of
Participant only by the Participant. The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Participant.


7.                Term of Option. This Option may be exercised only within the
term set out in the Notice of Grant, and may be exercised during such term only
in accordance with the Notice of Grant, the Plan and the terms of this
Agreement.


8.                Adjustments. In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, or exchange of Shares or
other securities of the Company, or other change in the corporate structure of
the Company affecting the Shares occurs, the Committee, in order to prevent
diminution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, shall equitably adjust the number, class, and
price of Shares covered by this Agreement.


9.                U.S. Tax Consequences. For Participants subject to U.S. income
tax, some of the federal tax consequences relating to this Option, as of the
date of this Option, are set forth below. All other Participants should consult
a tax advisor for tax consequences relating to this Option in their respective
jurisdiction. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.


  (a)        Exercising the Option.


(1)            Nonqualified Stock Option. The Participant may incur regular
federal income tax liability upon exercise of a NQSO. The Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price. If the
Participant is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation or collect from Participant and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

--------------------------------------------------------------------------------

(2)            Incentive Stock Option. If this Option qualifies as an ISO, the
Participant will have no regular federal income tax liability upon its exercise,
although the excess, if any, of the aggregate Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price will be
treated as an adjustment to alternative minimum taxable income for federal tax
purposes and may subject the Participant to alternative minimum tax in the year
of exercise.


  (b)        Disposition of Shares.


(1)            NQSO. If the Participant holds NQSO Shares for at least one year,
any gain realized on disposition of the Shares will be treated as long-term
capital gain for federal income tax purposes.


(2)            ISO. If the Participant holds ISO Shares for at least one year
after exercise and two years after the grant date, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes. If the Participant disposes of ISO Shares within one year
after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price.


  (c)        Notice of Disqualifying Disposition of ISO Shares. If the
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or (ii)
one year after the exercise date, the Participant shall immediately notify the
Company in writing of such disposition. The Participant agrees that he or she
may be subject to income tax withholding by the Company on the compensation
income recognized from such early disposition of ISO Shares by payment in cash
or out of the current earnings paid to the Participant.


  (d)        Possible Effect of Section 409A of the Code. Section 409A of the
Code applies to arrangements that provide for the deferral of compensation.
Generally, a stock option granted with an exercise price per share of not less
than the “fair market value” (determined in a manner consistent with Section
409A of the Code and the regulations and other guidance promulgated thereunder)
per share on the date of grant of the stock option and with no other feature
providing for the deferral of compensation will not be subject to Section 409A
of the Code. However, if the exercise price of the stock option is less than
such “fair market value” or the stock option has another feature for the
deferral of compensation, then if the stock option is not administered within
the parameters established under Section 409A the optionholder will be subject
to additional taxes. Also, the amount deemed to be deferred compensation under
Section 409A of the Code will be subject to ordinary income and employment taxes
(in this respect the IRS has not yet indicated how it will calculate the amount
of deferred compensation subject to tax and the timing and frequency of
taxation, but it seems likely that the income will be measured and taxes imposed
at least on the vesting dates of the stock option). If Section 409A of the Code
does apply to this Option, then special rules apply to the timing of making and
effecting certain amendments of this Option with respect to distribution of any
deferred compensation.


10.             Entire Agreement; Governing Law. The Plan is incorporated herein
by reference. The Plan, the Notice of Grant, the employment agreement by and
between the Company and the Participant (to the extent it applies to the Option)
and this Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof, and may not be modified adversely to the Participant’s
interest except by means of a writing signed by the Company and Participant.
This agreement is governed by California law except for that body of law
pertaining to conflict of laws.


11.             No Rights as Employee, Director or Consultant. Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
employment, for any reason, with or without cause.

--------------------------------------------------------------------------------

12.             Investment Representations. In connection with the issuance of
the Option, the Participant specifically represents to the Company as follows:


  (a)        The Participant is aware of the Company's business affairs and
financial condition, and has acquired information about the Company sufficient
to reach an informed and knowledgeable decision to acquire this Option. The
holder is acquiring this Option for its own account for investment purposes only
and not with a view to, or for the resale in connection with, any distribution
thereof.


  (b)        The Participant understands that this Option has not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Participant’s investment intent as expressed herein.


  (c)        The Participant further understands that the Company shall not be
obligated to issue any Shares and the Participant may not be able to exercise
the Option at any time when the offering of the Shares covered by this Option
have not been registered under the Securities Act of 1933, pursuant to Form S-8
or otherwise, and such other state, federal or foreign laws, rules or
regulations as the Company or the Board deems applicable and, in the opinion of
legal counsel for the Company, there is no exemption from the registration
requirements of such laws, rules or regulations available for the offering and
sale of such Shares. In the absence of such effective registration or an
available exemption from registration under the Securities Act, issuance of
Shares upon exercise of the Option may be delayed until registration of such
Shares is effective or an exemption from registration under the Securities Act
is available.


By your signature and the signature of the Company’s representative on the
Notice of Grant, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice of Grant, and this
Agreement. Participant has reviewed the Plan, the Notice of Grant, and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice of Grant, and fully understands all
provisions of the Plan, the Notice of Grant, and this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant and the Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated on the Notice of
Grant.

--------------------------------------------------------------------------------

No. ___


RICEBRAN TECHNOLOGIES


2014 EQUITY INCENTIVE PLAN


STOCK OPTION EXERCISE AGREEMENT


This Stock Option Exercise Agreement (the “Exercise Agreement”) is made and
entered into as of , ___(the “Effective Date”) by and between RiceBran
Technologies, a California corporation (the “Company”), and the purchaser named
below (the “Purchaser”). Capitalized terms not defined herein shall have the
meanings ascribed to them in the Company’s 2014 Equity Incentive Plan (the
“Plan”).



Purchaser:
   
Social Security Number:
   
Address
   
Total Number of Shares
   
Exercise Price Per Share
   
Type of Stock Option
   
(Check one):
☐Incentive Stock Option
 
☐Nonqualified Stock Option
       

 
1.                   EXERCISE OF OPTION.


1.1            Exercise. Pursuant to exercise of that certain option (the
“Option”) granted to Purchaser under the Plan and subject to the terms and
conditions of this Exercise Agreement, Purchaser hereby purchases from the
Company, and the Company hereby sells to Purchaser, the Total Number of Shares
set forth above (the “Shares”) of the Company’s Common Stock, at the Exercise
Price Per Share set forth above (the “Exercise Price”). As used in this Exercise
Agreement, the term “Shares” refers to the Shares purchased under this Exercise
Agreement and includes all securities received (i) in replacement of the Shares,
(ii) as a result of stock dividends or stock splits with respect to the Shares,
and (iii) all securities received in replacement of the Shares in a merger,
recapitalization, reorganization or similar corporate transaction.


1.2            Title to Shares. The exact spelling of the name(s) under which
Purchaser will take title to the Shares is:





                       

 
Purchaser desires to take title to the Shares as follows:


 ☐ Individual, as separate property


 ☐ Husband and wife, as community property


 ☐ Joint Tenants


 ☐ Other; please specify:

--------------------------------------------------------------------------------

1.3            Payment. Purchaser hereby delivers payment of the Exercise Price
in the manner permitted in the Stock Option Agreement as follows (check and
complete as appropriate):

     
☐
 
in cash (by check) in the amount of $________, receipt of which is acknowledged
by the Company;
     
☐
 
through a “broker-assisted” or “same day sale” program, commitment from the
Purchaser or Authorized Transferee and an NASD Dealer meeting the requirements
set forth by the Company.
     

2.                   DELIVERY.


2.1            Deliveries by Purchaser. Purchaser hereby delivers to the Company
(i) this Exercise Agreement and (ii) the Exercise Price and payment or other
provision for any applicable tax obligations.


2.2            Deliveries by the Company. Upon its receipt of the Exercise
Price, payment or other provision for any applicable tax obligations and all the
documents to be executed and delivered by Purchaser to the Company under Section
2.1, the Company will issue a duly executed stock certificate evidencing the
Shares in the name of Purchaser.


3.                   REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser
represents and warrants to the Company that:


3.1            Agrees to Terms of the Plan.Purchaser has received a copy of the
Plan and the Stock Option Agreement, has read and understands the terms of the
Plan, the Stock Option Agreement and this Exercise Agreement, and agrees to be
bound by their terms and conditions. Purchaser acknowledges that there may be
adverse tax consequences upon exercise of the Option or disposition of the
Shares, and that Purchaser should consult a tax adviser prior to such exercise
or disposition.


3.2            Access to Information. Purchaser has had access to all
information regarding the Company and its present and prospective business,
assets, liabilities and financial condition that Purchaser reasonably considers
important in making the decision to purchase the Shares, and Purchaser has had
ample opportunity to ask questions of the Company’s representatives concerning
such matters and this investment.


3.3            Understanding of Risks. Purchaser is fully aware of: (i) the
highly speculative nature of the investment in the Shares; (ii) the financial
hazards involved; (iii) the qualifications and backgrounds of the management of
the Company; and (iv) the tax consequences of investment in the Shares.
Purchaser is capable of evaluating the merits and risks of this investment, has
the ability to protect Purchaser’s own interests in this transaction and is
financially capable of bearing a total loss of this investment.


4.                   COMPLIANCE WITH SECURITIES LAWS. Purchaser understands and
acknowledges that the exercise of any rights to purchase any Shares is expressly
conditioned upon compliance with the Securities Act and all applicable state
securities laws. Purchaser agrees to cooperate with the Company to ensure
compliance with such laws.


5.                   RESTRICTED SECURITIES.


5.1            No Transfer Unless Registered or Exempt. Purchaser understands
that Purchaser may not transfer any Shares except when such Shares are
registered under the Securities Act or qualified under applicable state
securities laws or unless, in the opinion of counsel to the Company, exemptions
from such registration and qualification requirements are available. Purchaser
understands that only the Company may file a registration statement with the SEC
and that the Company is under no obligation to do so with respect to the Shares,
and may withdraw any such registration statement at any time after filing.
Purchaser has also been advised that exemptions from registration and
qualification may not be available or may not permit Purchaser to transfer all
or any of the Shares in the amounts or at the times proposed by Purchaser.


5.2            SEC Rule 144. If Purchaser is an “affiliate” for purposes of Rule
144 promulgated under the Securities Act, then in addition, Purchaser has been
advised that Rule 144 requires that the Shares be held for a minimum of six (6)
months, and in certain cases one year, after they have been purchased and paid
for (within the meaning of Rule 144). Purchaser understands that Rule 144 may
indefinitely restrict transfer of the Shares so long as Purchaser remains an
“affiliate” of the Company or if “current public information” about the Company
(as defined in Rule 144) is not publicly available.

--------------------------------------------------------------------------------

6.                   RIGHTS AS A STOCKHOLDER. Subject to the terms and
conditions of this Exercise Agreement, Purchaser will have all of the rights of
a stockholder of the Company with respect to the Shares from and after the date
that Shares are issued to Purchaser until such time as Purchaser disposes of the
Shares.


7.                   RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.


7.1            Legends. Purchaser understands and agrees that the Company will
place any legends that may be required by state or U.S. Federal securities laws,
the Company’s Articles of Incorporation or Bylaws, any other agreement between
Purchaser and the Company or, subject to the assent of the Company, any
agreement between Purchaser and any third party.


7.2            Stop-Transfer Instructions. Purchaser agrees that, to ensure
compliance with any restrictions imposed by this Exercise Agreement, the Company
may issue appropriate “stop-transfer” instructions to its transfer agent, if
any, and if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


7.3            Refusal to Transfer. The Company will not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Agreement or (ii) to treat
as owner of such Shares, or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares have been so transferred.


8.                  TAX CONSEQUENCES. PURCHASER UNDERSTANDS AND REPRESENTS: (i)
THAT PURCHASER HAS REVIEWED THE PROSPECTUS PREPARED FOR THE PLAN AND CONSULTED
PURCHASER’S PERSONAL TAX ADVISER IN CONNECTION WITH THE PURCHASE OR DISPOSITION
OF THE SHARES AND (ii) THAT PURCHASER IS NOT RELYING ON THE COMPANY FOR ANY TAX
ADVICE. SET FORTH BELOW IS A BRIEF SUMMARY AS OF THE DATE THE PLAN WAS ADOPTED
BY THE BOARD OF SOME OF THE U.S. FEDERAL TAX CONSEQUENCES OF EXERCISE OF THE
OPTION AND DISPOSITION OF THE SHARES. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. PURCHASER SHOULD CONSULT
THE PROSPECTUS AND PURCHASER’S PERSONAL TAX ADVISER BEFORE EXERCISING THIS
OPTION OR DISPOSING OF THE SHARES.


8.1            Exercise of Incentive Stock Option. If the Option qualifies as an
ISO, there will be no regular U.S. Federal income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as a
tax preference item for U.S. Federal alternative minimum tax purposes and may
subject Purchaser to the alternative minimum tax in the year of exercise.


8.2            Exercise of Nonqualified Stock Option. If the Option does not
qualify as an ISO, there may be a regular U.S. Federal income tax liability upon
the exercise of the Option. Purchaser will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If Purchaser is or was an employee of the Company, the Company
may be required to withhold from Purchaser’s compensation or collect from
Purchaser and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.


8.3            Disposition of Shares. The following tax consequences may apply
upon disposition of the Shares.


 (a)            Incentive Stock Options. If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of an ISO and are disposed of more than two (2) years after the Date of
Grant, any gain realized on disposition of the Shares will be treated as long
term capital gain for federal income tax purposes. If Shares purchased under an
ISO are disposed of within the applicable one (1) year or two (2) year period,
any gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the excess, if any, of the
Fair Market Value of the Shares on the date of exercise over the Exercise Price.

--------------------------------------------------------------------------------

 (b)            Nonqualified Stock Options. If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of an NQSO, any gain realized on disposition of the Shares will be
treated as long-term capital gain.


 (c)            Withholding. The Company may be required to withhold from the
Purchaser’s compensation or collect from the Purchaser and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income.


9.                  COMPLIANCE WITH LAWS AND REGULATIONS. The issuance and
transfer of the Shares will be subject to and conditioned upon compliance by the
Company and Purchaser with all applicable state and federal laws and regulations
and with all applicable requirements of any stock exchange or automated
quotation system on which the Company’s Common Stock may be listed or quoted at
the time of such issuance or transfer.


10.                SUCCESSORS AND ASSIGNS. The Company may assign any of its
rights under this Exercise Agreement. No other party to this Exercise Agreement
may assign, whether voluntarily or by operation of law, any of its rights and
obligations under this Exercise Agreement, except with the prior written consent
of the Company. This Exercise Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Exercise Agreement will be
binding upon Purchaser and Purchaser’s heirs, executors, administrators, legal
representatives, successors and assigns.


11.                GOVERNING LAW. This Exercise Agreement shall be governed by
and construed in accordance with the laws of the State of California, without
giving effect to that body of laws pertaining to conflict of laws.


12.                 NOTICES. Any and all notices required or permitted to be
given to a party pursuant to the provisions of this Exercise Agreement will be
in writing and will be effective and deemed to provide such party sufficient
notice under this Exercise Agreement on the earliest of the following: (i) at
the time of personal delivery, if delivery is in person; (ii) one (1) business
day after deposit with an express overnight courier for United States
deliveries, or two (2) business days after such deposit for deliveries outside
of the United States, with proof of delivery from the courier requested; or
(iii) three (3) business days after deposit in the United States mail by
certified mail (return receipt requested) for United States deliveries. All
notices for delivery outside the United States will be sent by express courier.
All notices not delivered personally will be sent with postage and/or other
charges prepaid and properly addressed to the party to be notified at the
address set forth below the signature lines of this Exercise Agreement, or at
such other address as such other party may designate by one of the indicated
means of notice herein to the other parties hereto. Notices to the Company will
be marked “Attention: Stock Plan Administration”.


13.                FURTHER ASSURANCES. The parties agree to execute such further
documents and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Exercise Agreement.


14.                TITLES AND HEADINGS. The titles, captions and headings of
this Exercise Agreement are included for ease of reference only and will be
disregarded in interpreting or construing this Exercise Agreement. Unless
otherwise specifically stated, all references herein to “sections” will mean
“sections” to this Exercise Agreement.


15.                ENTIRE AGREEMENT. The Plan, the Notice, the Stock Option
Agreement, the employment agreement by and between the Company and the Purchaser
(to the extent it applies to the Option) and this Exercise Agreement constitute
the entire agreement and understanding of the parties with respect to the
subject matter of this Exercise Agreement, and supersede all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof.

--------------------------------------------------------------------------------

16.                COUNTERPARTS. This Exercise Agreement may be executed in any
number of counterparts, each of which when so executed and delivered will be
deemed an original, and all of which together shall constitute one and the same
agreement.


17.                SEVERABILITY. If any provision of this Exercise Agreement is
determined by any court or arbitrator of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such provision will be enforced to the
maximum extent possible given the intent of the parties hereto. If such clause
or provision cannot be so enforced, such provision shall be stricken from this
Exercise Agreement and the remainder of this Exercise Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Exercise Agreement.
Notwithstanding the forgoing, if the value of this Exercise Agreement based upon
the substantial benefit of the bargain for any party is materially impaired,
which determination as made by the presiding court or arbitrator of competent
jurisdiction shall be binding, then both parties agree to substitute such
provision(s) through good faith negotiations.


[Signature Page to Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Exercise Agreement to be
executed by its duly authorized representative and Purchaser has executed this
Exercise Agreement as of the Effective Date, indicated above.




RICEBRAN TECHNOLOGIES
PURCHASER
    ______________________________________
By: ___________________________________
(Signature)
  ______________________________________ ______________________________________
(Please print name)
(Please print name)
  ______________________________________
(Please print title)
   
Address: 
Address:
______________________________________ ______________________________________
______________________________________ ______________________________________
______________________________________ ______________________________________
Fax No.: _______________________________
Fax No.: _______________________________
 
Phone No.: _____________________________
Phone No.: _____________________________


 


[Signature page to RiceBran Technologies Stock Option Exercise Agreement]




--------------------------------------------------------------------------------